In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-983V
                                        UNPUBLISHED


    KEVIN LANGE,
                                                             Chief Special Master Corcoran
                        Petitioner,
    v.                                                       Filed: April 4, 2022

    SECRETARY OF HEALTH AND                                  Motion for decision; Dismissal;
    HUMAN SERVICES,                                          Influenza Vaccine; Shoulder Injury
                                                             Related to Vaccine Administration
                        Respondent.                          (SIRVA)


LeeAnne Pedrick, Maglio, Christopher, & Toale PA, Washington, DC, for Petitioner.

Heather L. Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

       On February 22, 2021, Kevin Lange filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa—10 through 34,2
(the “Vaccine Act”). Mr. Lange alleged that he suffered a shoulder injury related to
vaccine administration (“SIRVA”) from an influenza vaccine he received on November 2,
2020. ECF no. 1.

        On March 24, 2022, Mr. Lange filed a motion for a decision dismissing the
petition. For the reasons set forth below, Mr. Lange’s motion is GRANTED, and this
case is DISMISSED.

        In the petition, Mr. Lange alleged that he suffered a shoulder injury from an
influenza vaccination and only noted one medical encounter on January 8, 2021, to
treat the shoulder. ECF No. 1. Mr. Lange did not submit any medical records with the
petition.
1
 Although I have not formally designated this Decision for publication, I am required to post it on the United
States Court of Federal Claims' website because it contains a reasoned explanation for the action in this
case, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will be
available to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has
14 days to identify and move to redact medical or other information, the disclosure of which would constitute
an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this
definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       The February 25, 2021 PAR Initial Order required Mr. Lange to file all the
statutorily required documents, including medical records supporting the vaccination,
pre-vaccination treatment, and post-vaccination treatment. ECF No. 5. On March 8,
2021, Mr. Lange filed a declaration and some medical records. On May 7, 2021, Mr.
Lange filed more medical records and a Statement of Completion.

       After PAR initial review, I issued an order on October 22, 2021, indicating that
Mr. Lange had not yet filed sufficient medical records to establish the severity
requirement, i.e., that his shoulder injury persisted for more than six months or resulted
in inpatient hospitalization and surgical intervention. 42 U.S.C. § 300aa—11(c)(1)(D)(i). I
noted that Mr. Lange’s most recent medical treatment for his shoulder was a January 8,
2021 appointment, less than six months after the vaccination. See exhibit 7 at 32. I
ordered Mr. Lange to submit additional medical records to support the severity
requirement.

        In a motion for extension of time, Mr. Lange indicated that he was “scheduled to
follow up with his primary care physician [in] January 2022 to address the severity of his
injury.” ECF no. 14. Mr. Lange ultimately did not submit any additional records.

        On March 24, 2022, Mr. Lange filed a motion for a decision dismissing the
petition stating that “[a]n investigation of the facts and science supporting his case has
demonstrated to Petitioner that he will be unable to prove that he is entitled to
compensation in the Vaccine Program.” ECF No. 16. Mr. Lange also noted that “[he], for
personal reasons, is choosing not to seek further evaluation or treatment for his
shoulder injury or to further pursue this action.” Id.

        To receive compensation under the National Vaccine Injury Compensation
Program, a petitioner must prove either 1) that the vaccinee suffered a “Table Injury” –
i.e., an injury falling within the Vaccine Injury Table – corresponding to one of the
vaccinations, or 2) that the vaccinee suffered an injury that was actually caused by a
vaccine. See §§ 300aa—13(a)(1)(A) and 11(c)(1). Mr. Lange alleged that he sustained
a SIRVA Table Injury.

        Under the Vaccine Act, a petitioner may not receive compensation based solely
on the petitioner’s claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa—13(a)(1). The
medical records indicate that Mr. Lange was experiencing shoulder pain on January 8,
2021, but this record only establishes that Mr. Lange’s shoulder injury continued for
approximately three months.3 Mr. Lange has not submitted any additional evidence to
establish that his injury persisted for more than six months or resulted in inpatient
hospitalization and surgical intervention. 42 U.S.C. § 300aa—11(c)(1)(D)(i). For at least
this issue, I find that Mr. Lange has not established the requirements for a SIRVA claim.


3
  Mr. Lange’s declaration (exhibit 3) does not address the duration of his shoulder injury. Even if the
declaration attested that the shoulder injury was ongoing, the declaration would only support the injury till
the signature date, February 22, 2021, still less than the required six-month minimum.

                                                      2
Moreover, Mr. Lange admitted in the motion for a decision that he will not be able to
establish entitlement to compensation.

       Thus, Petitioner has failed to establish entitlement to compensation in the
Vaccine Program. This case is dismissed for insufficient proof. The clerk shall
enter judgment accordingly.4

IT IS SO ORDERED.

                                                    s/Brian H. Corcoran
                                                    Brian H. Corcoran
                                                    Chief Special Master




4
 If Petitioner wishes to bring a civil action, he must file a notice of election rejecting the judgment
pursuant to § 21(a) “not later than 90 days after the date of the court’s final judgment.”

                                                       3